Case 2:20-cv-00583-JLB-NPM Document 29 Filed 03/26/21 Page 1 of 26 PageID 522




                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                          FORT MYERS DIVISION

SFR SERVICES, LLC, a/a/o Fairway
Villas at Banyan Trace Condominium
Association, Inc.

            Plaintiff,

v.                                           Case No: 2:20-cv-583-JLB-NPM

INDIAN HARBOR INSURANCE
COMPANY,

            Defendant.


                                     ORDER

      Plaintiff SFR Services, LLC (“SFR Services”) is the purported assignee of an

insurance policy issued by Defendant Indian Harbor Insurance Company (“Indian

Harbor”) to Fairway Villas at Banyan Trace Condominium Association, Inc.

(“Fairway Villas”). Indian Harbor denied Fairway Villas’s claim for coverage under

the policy for damage to the insured property allegedly caused by Hurricane Irma.

Fairway Villas assigned its claim for insurance benefits to SFR Services, which then

sued Indian Harbor in Florida state court for breach of contract. Indian Harbor

removed the suit to federal court, and then moved to dismiss the complaint, arguing

that the assignment of benefits from Fairway Villas to SFR Services was invalid

under Fla. Stat. § 627.7152. As discussed below, Indian Harbor’s motion to dismiss

(Doc. 6) is DENIED.
Case 2:20-cv-00583-JLB-NPM Document 29 Filed 03/26/21 Page 2 of 26 PageID 523




                                    BACKGROUND

      The insurance policy was in effect when Hurricane Irma passed through the

area allegedly damaging the insured property. (Doc. 1-1 ¶ 5.) Fairway Villas

submitted an insurance claim to Indian Harbor, which retained an engineer to

inspect the property. (Id. ¶¶ 8, 10.) On September 5, 2019, Fairway Villas executed

an Assignment of Insurance Benefits (“AOB”) in favor of SFR Services, “assigning

all insurance rights, benefits, and proceeds of [Fairway Villas’s] claim to SFR

Services.” (Id. ¶ 11.) SFR Services inspected the insured property and prepared an

estimate dated September 28, 2019, totaling $692,452.67 in replacement costs. (Id.

¶ 22.) On or about October 26, 2019, Indian Harbor’s engineer opined that the

damage to the property was not the result of Hurricane Irma. (Id. ¶ 10.) As a

result, on December 19, 2019, Indian Harbor denied Fairway Villas’s claim in its

entirety. SFR Services then retained a professional engineering company,

ButlerMatrix, to evaluate the cause and extent of the damage to the insured

property. (Id. ¶ 20.) In a report dated April 13, 2020, ButlerMatrix set forth its

conclusion that the damage to the proper was the result of high winds from

Hurricane Irma. (Id. ¶ 21.)

      SFR Services filed a breach of contract action against Indian Harbor in state

court on July 10, 2020. Documents attached to the state court complaint include

the insurance policy (Exhibit A) (id. at 9), the AOB (Exhibit B) (id. at 117), the

ButlerMatrix report (Exhibit C) (id. at 119), and SFR Services’s September 28, 2019




                                           2
Case 2:20-cv-00583-JLB-NPM Document 29 Filed 03/26/21 Page 3 of 26 PageID 524




estimate (Exhibit D) (id. at 152). 1 Indian Harbor removed the state court complaint

to this Court on August 12, 2020. (Doc. 1.) On August 19, 2020, it moved to dismiss

the complaint, arguing that the AOB violates Fla. Stat. § 627.7152 and is therefore

invalid and unenforceable. (Doc. 6.)

                                  LEGAL STANDARD

      A plaintiff states a claim for relief sufficient to avoid a motion to dismiss

under Federal Rule of Civil Procedure 12(b)(6) when the complaint “contain[s]

sufficient factual matter, accepted as true, to state a claim that is plausible on its

face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). A party must plead more than

“labels and conclusions, and a formulaic recitation of the elements of a cause of

action will not do.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007). A court’s

consideration of a Rule 12(b)(6) motion is limited “to the pleadings and exhibits

attached thereto.” Grossman v. NationsBank, N.A., 225 F.3d 1228, 1231 (11th Cir.

2000) (internal quotations omitted).

                                       DISCUSSION

      Section 627.7152 of the Florida Statutes (“the Act”), was enacted by the

Florida legislature in 2019 to regulate assignment agreements that seek to transfer

insurance benefits from the policyholder to a third party. Specifically, assignment

agreements to which the Act applies are defined as:

             [A]ny instrument by which post-loss benefits under a
             residential property insurance policy or commercial

1A district court considers the allegations of the complaint and documents attached
thereto when analyzing a motion to dismiss. Fin. Sec. Assur., Inc. v. Stephens, Inc.,
500 F.3d 1276, 1284 (11th Cir. 2007).



                                            3
Case 2:20-cv-00583-JLB-NPM Document 29 Filed 03/26/21 Page 4 of 26 PageID 525




             property insurance policy, as that term is defined in
             s. 627.0625(a), are assigned or transferred, or acquired in
             any manner, in whole or in part, to or from a person
             providing services to protect, repair, remediate, restore, or
             replace property or to mitigate against further damage.

Fla. Stat. § 627.7152(1)(b). Some key provisions of the Act impose: procedural

requirements that must be met for an assignment of benefits to be valid (Fla. Stat.

§ 627.7152(2)(a)-(b)); conditions of the insurance policy to which an assignee must

adhere (Fla. Stat. § 627.7152(2)(a)-(b)); record-keeping and cooperation duties on

the assignee (Fla. Stat. § 627.7152(3)-(4)); notice requirements regarding an

assignee’s intent to sue (Fla. Stat. § 627.7152(9)); and specific rules regarding an

assignee’s right to recover attorney’s fees (Fla. Stat. § 627.7152(10)).

      At issue in this case is the requirement found in Fla. Stat. § 627.7153(2)(a)(4)

(hereinafter “subsection 2(a)(4)”) that the assignment “[c]ontain a written itemized,

per-unit cost estimate of the services to be performed by the assignee.” Indian

Harbor argues that the AOB from Fairway Villas to SFR Services does not satisfy

the written estimate requirement in this provision, and that, as a result, the AOB is

“invalid and unenforceable” pursuant to subsection 2(d). 2 Indian Harbor moves to

dismiss SFR Services’s claims for benefits under the insurance policy because,

without a valid assignment of benefits, SFR Services is “without standing to

maintain the instant action.” (Doc. 6 at 4.) Moreover, Indian Harbor contends, the

dismissal of the complaint should be with prejudice because SFR Services’s “lack of



2See Fla. Stat. § 627.7152(2)(d) (“An assignment agreement that does not comply
with this subsection is invalid and unenforceable.”).



                                           4
Case 2:20-cv-00583-JLB-NPM Document 29 Filed 03/26/21 Page 5 of 26 PageID 526




standing at the inception of the case is not a defect that may be cured by the

acquisition of standing after the case is filed.” (Id. at 5.)

       A.     WHETHER THE ACT APPLIES TO THE AOB IN THIS CASE

       As an initial matter, SFR Services argues that the Court should deny Indian

Harbor’s motion to dismiss because applying the Act to the AOB here would violate

the rule against retroactive application of statutes that affect a party’s substantive

rights. (Doc. 13 at 3–4.) SFR Services asserts that, although the AOB was executed

after the July 1, 2019, enactment of Fla. Stat. § 627.7152(13) (hereinafter

“subsection 13”), which changed the requirements for an insured to assign its

benefits under an insurance policy to a third party, the insurance policy was issued

prior to the enactment of subsection 13––and the entire Act, of course. According to

SFR Services, applying the Act to an AOB that assigned rights under an insurance

policy issued prior to its enactment would alter or impinge substantive rights under

the policy that existed before the Act was passed. The Court disagrees.

       Because in this case the statute was enacted after the issuance of the

insurance policy, the operative inquiry is whether the statute should apply

retroactively. See Menendez v. Progressive Exp. Ins. Co., Inc., 35 So. 3d 873, 877

(Fla. 2010). At its core, the Legislature created a new procedure for assignments of

benefits that occurred after July 1, 2019. And statutes setting forth procedures do

not impair vested substantive rights.

       As an initial matter, it is clear from the text of the Act that the Florida

Legislature intended for section 627.7152 to be applied to assignment of benefits

agreements entered after its enactment. See Hartford Underwriters Ins. Co. v.


                                             5
Case 2:20-cv-00583-JLB-NPM Document 29 Filed 03/26/21 Page 6 of 26 PageID 527




Union Planters Bank, N.A., 530 U.S. 1, 6 (2000) (explaining that a legislative body

“says in a statute what it means and means in a statute what it says there”)

(quoting Connecticut Nat’l Bank v. Germain, 503 U.S. 249, 254 (1992); Jefferson v.

State, 264 So. 3d 1019, 1024 (Fla. 2d DCA 2018).

      Getting to this answer is quite easy––the Florida Legislature clearly says

that the Act applies “to an assignment agreement executed on or after July 1, 2019.”

Fla. Stat. § 627.7152(13). Here, the assignment agreement from Fairway Villas to

SFR Services was executed on September 5, 2019, which is two months after the

enactment of the Act. (See Doc. 1-1 at 117.) Thus, the plain and unambiguous

language of subsection (13) shows that the Act clearly applies to Fairway Villas’s

AOB to SFR Services here.

      But SFR Services urges the Court to disregard when the AOB was executed

but instead focus on when the insurance policy itself was entered between it and

Fairway Villas. In other words, SFR Services contends that, although the AOB was

executed after July 1, 2019, the insurance policy was issued prior to that date.

According to SFR Services, applying the Act to an AOB that assigns rights under an

insurance policy that was issued prior to the Act’s passage would alter or impinge

substantive rights.

      SFR Services relies on Menendez v. Progressive Express Insurance Co., 35

So. 3d 873 (Fla. 2010). Menendez involved the Florida Legislature’s inclusion of

pre-suit requirements to recover personal injury protection (“PIP”) benefits under

an automobile insurance policy. Id. at 874. The Supreme Court of Florida noted




                                          6
Case 2:20-cv-00583-JLB-NPM Document 29 Filed 03/26/21 Page 7 of 26 PageID 528




that, under the general rule, “the statute in effect at the time an insurance contract

is executed governs substantive issues arising in connection with that contract.” Id.

at 876. In that case, the insurance policy had been issued before the statute in

question was enacted. Nevertheless, the Supreme Court of Florida determined

that, contrary to the above-stated general rule, the Legislature did in fact intend to

apply the new statute to insurance policies that were already in effect when the

statute was passed. The court therefore was faced with the question of whether it

should adhere to the legislative intent, or instead hold to the general rule that a

new statute does not apply to previously executed insurance policies. Ultimately,

the court found that applying the statute retroactively to those seeking PIP benefits

under previously executed insurance policies would impinge those persons’

substantive rights that were created prior to the Florida Legislature’s enactment of

the new statute; and, therefore, the new statute could not be retroactively applied.

Id. at 877. 3

       SFR Services’s reliance on Menendez is misplaced. In Menendez, the

substantive rights that were affected by the new statute were rights under the

insurance policy and vested in the parties when they entered the insurance


3 The rationale for this rule is grounded principally in due process. See Metro. Dade
Cnty. v. Chase Fed. Hous. Corp., 737 So. 2d 494, 503 (Fla. 1999) (“[R]etroactive
abolition of substantive vested rights is prohibited by constitutional due process
considerations.”) (internal citation omitted). Another rationale for this rule is
grounded in parties’ constitutional right to contract. See N. Carillon, LLC v. CRC
603, LLC, 135 So. 3d 274, 275 (Fla. 2014) (holding that a statutory provision
providing for the retroactive effect of a new law “would be unconstitutional if the
[new law] substantively changed the prior law and impaired the existing right of
[the contracting parties]”).



                                           7
Case 2:20-cv-00583-JLB-NPM Document 29 Filed 03/26/21 Page 8 of 26 PageID 529




contract. The import of a new pre-suit requirement, the Menendez court held,

deprived the vested, substantive rights of the insured and insurer under existing

policies. Therefore, the statute could not be applied retroactively to insurance

policies already in existence. Here, however, subsection 2(a)(4) does not affect

substantive rights under the insurance policy; it establishes procedural

requirements for the effective formation of the AOB. The focus is on the date the

assignment of benefits was executed, not the insurance policy, as was the situation

in Menendez. The AOB here was undisputedly executed after the effective date of

the Act, and therefore applying the Act to the AOB does not amount to an

impermissible retroactive application. Instead, applying the expressed legislative

intent in the Act is consistent with the general rule cited by Menendez, 35 So. 3d at

876, that the law in effect at the time the contract in question is executed controls.

      SFR Services also cites JPJ Cos., LLC v. Hartford Insurance Co., No. 9:19-

CV-81696, 2020 WL 264673, at *2 (S.D. Fla. Jan. 17, 2020), a case that raised the

retroactivity issue in the context of the present Act. There, the court said it did “not

read Fla. Stat. § 627.7152 as reflecting an intent by the Florida Legislature for the

change to § 627.7152(10) to apply retroactively.” 4 Moreover, the court said, even if



4To determine whether application of the Act in that case would in fact be
retroactive, the JPJ Co. court did not use the July 1, 2019 effective date in
subsection 13. Instead, the court noted that the effective date of subsection 10 of
the Act was May 24, 2019. 2020 WL 264673, at *1. The reason subsection 10 of the
Act dealing with attorney’s fees has a different effective date than the rest of the
Act is explained by Magistrate Judge McCoy from this District in Castilla Roofing,
Inc. v. Hartford Ins. Co., No. 2:19-cv-613, 2020 WL 821051, at *2 (M.D. Fla. Jan. 20,
2020) (stating that Florida House Bill 337, which was the version of the Act
Governor DeSantis signed into law, provided that, “‘[n]otwithstanding subsection 13


                                           8
Case 2:20-cv-00583-JLB-NPM Document 29 Filed 03/26/21 Page 9 of 26 PageID 530




the Legislature expressed an intent to apply the Act retroactively to insurance

policies issued prior to the date on which subsection 10 became effective, the court

would not apply it as such because the limitations in subsection 10 on the right to

recover attorney fees would impair substantive rights under the insurance policy.

JPJ Cos., 2020 WL 264673, at *2.

      JPJ Cos. did not raise the issue of retroactive application for purposes of

determining the validity of an assignment of benefits under subsection 2 of the Act.

Instead, the issue was whether subsection 10 of the Act—the provision dealing with

the recovery of attorney’s fees—applied retroactively to determine whether and in

what amount the plaintiff could recover attorney’s fees under an assignment of

benefits. See id. at *1-2. The date on which the assignment of benefits was

executed was never argued by the parties as being relevant to the court’s

retroactivity analysis regarding subsection 10. Instead, the focus of the parties’

arguments, and the court’s ruling, was the date on which the insurance policy was

executed. Here, the focus must be the date on which the assignment was executed,

not the date on which the insurance policy was issued. The reason is that

subsection 2, unlike subsection 10, imposes procedural requirements for assignment

of benefits to be valid and enforceable. And those requirements only affect rights

under the assignment of benefits, not substantive rights under the insurance policy,




of section 627.7152, as created by HB 7065, 2019 Regular Session, subsection (10) of
that section is effective upon becoming a law [i.e., on May 24, 2020, when Governor
DeSantis approved the Act]’”) (citations omitted).



                                          9
Case 2:20-cv-00583-JLB-NPM Document 29 Filed 03/26/21 Page 10 of 26 PageID 531




 which vested upon the insured and insurer’s execution of the insurance policy

 agreement.

       In short, subsection 2(a)(4) does not affect whether benefits under a policy

 can be assigned but only how that assignment can be accomplished––in other

 words, the procedures that need to be followed. 5 Thus, applying subsection 2(a)(4)

 to determine whether the AOB is valid and enforceable does not affect already

 vested substantive contractual rights of either SFR Services or Fairway Villas, as

 set forth in the insurance policy. Because the Act was the law “in effect at the time”

 the AOB was executed, its application to any “substantive issues arising in

 connection with that contract,” Menendez, 35 So. 3d at 876 (emphasis added)—i.e.,

 in connection with the AOB—does not run afoul of any impermissible retroactivity

 principle under Florida law. Accordingly, there is no basis for the Court to

 disregard the plain, textual directive of the Act applying it to assignments of

 benefits executed after July 1, 2019. See Fla. Stat. § 627.7152(13). SFR Services’s

 arguments to the contrary are rejected.

       B.     WHETHER INDIAN HARBOR MAY CHALLENGE THE VALIDITY OF
              THE ASSIGNMENT

       The Court next considers SFR Services’s argument that the motion to dismiss

 should be denied because Indian Harbor may not assert the AOB’s lack of


 5 While the insurance policy gave rise to the substantive right of the insured to
 assign the policy, see Cont’l Cas. Co. v. Ryan Inc. E., 974 So. 2d 368, 377 n.7 (Fla.
 2008) (insurer may not preclude post-loss assignments of insurance benefits), that
 right is not affected by subsection 2(a)(4). Again, subsection 2(a)(4) does not affect
 whether benefits under a policy can be assigned but only how that assignment can
 be accomplished––the procedures to create a valid, enforceable AOB.



                                           10
Case 2:20-cv-00583-JLB-NPM Document 29 Filed 03/26/21 Page 11 of 26 PageID 532




 compliance with the requirements of subsection 2(a)(4) of the Act as a defense to

 SFR Services’s suit to recover benefits allegedly owed by Indian Harbor under the

 insurance policy. SFR Services contends Indian Harbor is not in “privity” with the

 contracting parties under the AOB, and therefore does not have the right to enforce

 the requirements of that subsection against SFR Services. (Doc. 13 at 6-7.) Indian

 Harbor, however, argues it can raise the lack of compliance issue because, without a

 valid assignment of benefits, SFR Services does not have “standing” to sue Indian

 Harbor to recover benefits allegedly owed to Fairway Villas under the insurance

 policy.

           Indian Harbor is correct that a party who sues to enforce a legal obligation

 must have “standing” to bring suit. “Standing,” in this context, refers to the person

 or entity who “owns” the cause of action against the defendant. See Progressive

 Express Ins. Co. v. McGrath Cmty. Chiropractic, 913 So. 2d 1281, 1285 (Fla. 2d

 DCA 2005). For a provider of repair services such as SFR Services “to bring an

 action [for property insurance benefits], the insured [here, Fairway Villas] must

 assign [its] right to such benefits under the policy to the [service provider].” Id.

 Accordingly, the AOB here “is not merely a condition precedent to maintain an

 action on a claim held by the person or entity who filed the lawsuit. Rather, it is the

 basis of [SFR Services’s] standing to invoke the processes of the court in the first

 place.” Id.

           But Indian Harbor’s reliance on Progressive Express Insurance is misplaced.

 In that case, it was undisputed that the assignment of benefits purportedly giving




                                              11
Case 2:20-cv-00583-JLB-NPM Document 29 Filed 03/26/21 Page 12 of 26 PageID 533




 rise to the assignee’s standing to sue was unexecuted when the assignee filed suit.

 Id. at 1285. The court therefore held that the assignee did not “own” the cause of

 action when it filed suit. Id. The court then addressed the question of whether the

 assignee could maintain the lawsuit by having the assignment executed after the

 filing of the action. Citing the rule that standing to bring suit is evaluated at the

 time the lawsuit is filed, the court held the assignee could not cure the defect of the

 unexecuted assignment by presenting an executed assignment once the proceedings

 were already underway. Id. 1285-86.

       The facts here are different. The assignment in Progressive Express

 Insurance was unexecuted when the lawsuit was filed and did not come into

 existence until it was later executed after commencement of the lawsuit. Here,

 though, the AOB was executed on September 5, 2019, before this lawsuit was filed.

 The executed AOB means SFR Services had standing when it initiated the cause of

 action. See AMC Gerber Chiropractic L.L.C. v. GEICO Gen. Ins., 925 F.3d 1205,

 1211 (11th Cir. 2019) (an assignee “stands in [the assignor’s] shoes”) (citing Houk v.

 C.I.R., 173 F.2d 821, 825 (5th Cir. 1949) (“an assignee . . . stands in the same

 position as its assignor had stood”)); see also Shreve Land Co. v. J & D Fin. Corp.,

 421 So. 2d 722, 724 (Fla. 3d DCA 1982) (“The law is well settled that an assignee

 succeeds to his assignor’s rights under the assignment of a contract.”). That Indian

 Harbor now seeks to declare the executed AOB invalid or unenforceable does not

 retroactively change the assignee status of SFR Services at the time the lawsuit

 was filed. It instead presents a different question than the “standing” issue decided




                                            12
Case 2:20-cv-00583-JLB-NPM Document 29 Filed 03/26/21 Page 13 of 26 PageID 534




 in Progressive Express Insurance: whether a defendant may seek to invalidate an

 executed assignment as a defense to a suit by the assignee to recover the assigned

 benefits. 6

        Under common law principles applicable to assignments, the following

 defenses can be asserted by a debtor against an assignee of the debt: “A debtor . . .

 may generally assert against the assignee all equities or defenses existing or

 acquired against the assignor prior to the time that the debtor received notice of the

 assignment.” 6A C.J.S. Assignments § 133. In other words, Indian Harbor may

 assert as a defense against SFR Services’s suit under the insurance policy only

 those defenses that it could have raised if the suit had been brought by Fairway

 Villas. With regard to defenses based on the assignment itself, the applicable

 common law rule is:

               [T]he debtor may assert as a defense any matter which
               renders the assignment absolutely invalid or ineffective,
               or void, such as, the nonassignability of the right


 6 The issue is often framed as a question of whether a non-party to a contract has
 “standing” to challenge the validity of a contract. The use of the term “standing” in
 this sense means statutory or contractual standing, which is different from Article
 III, subject matter jurisdictional “standing.” See, e.g., Steely v. Allstate Indem. Co.,
 Case No. 1:11-CV-517, 2012 WL 13026848, at *3 n.4 (S.D. Ohio July 9, 2012). The
 varying and different concepts to which the label “standing” has been attached can
 be confusing. For instance, the term “standing” is used by the parties here in at
 least two different ways: Indian Harbor asserts SFR Services lacks “standing” to
 sue under the policy because the AOB is invalid, while SFR Services asserts that
 Indian Harbor lacks “standing” to raise the validity issue because it is not a party to
 the assignment. Given that the parties are making multiple and different
 “standing” arguments in this case, and because Article III standing cases are not
 pertinent to whether Indian Harbor may assert the invalidity of the AOB as a
 defense to SFR Services’s breach of contract claim, the Court will avoid using the
 term “standing” in the discussion that follows.



                                           13
Case 2:20-cv-00583-JLB-NPM Document 29 Filed 03/26/21 Page 14 of 26 PageID 535




              attempted to be assigned, or a prior revocation of the
              assignment. . . .

              Obligors of a claim may not defend on any ground which
              renders the assignment voidable only, because the only
              interest or right which an obligor of a claim has in the
              instrument of assignment is to insure himself or herself
              that he or she will not have to pay the same claim twice.

 Id. (emphasis added). It appears that Florida courts apply the common law void

 versus voidable distinction when a challenge is raised to the enforceability of any

 contract. See, e.g., Mazzoni Farms, Inc. v. E.I. DuPont De Nemours and Co., 761

 So. 2d 306, 313 (Fla. 2000) (“It is axiomatic that fraudulent inducement renders a

 contract voidable, not void.”).

       Thus, the issue before the Court is whether an assignment of benefits that

 fails to comply with the requirements of subsection (2)(a)(4) is void, or whether it is

 merely voidable. Put differently, if the AOB at issue here is merely voidable, rather

 than void, then Indian Harbor cannot seek to invalidate the assignment. Neither

 party discusses this issue in its briefing. The type of defects that fall into the “void”

 category appear to be very limited. Only two examples, neither of which apply here,

 are given in 6A C.J.S. Assignments § 133: the nonassignability of the right

 attempted to be assigned, or a prior revocation of the assignment. The reason for

 this narrow focus appears to be that, generally speaking, the defendant has no

 interest in challenging the validity of the assignment; the defendant’s only interest

 is whether he is liable, not to whom he is liable. See, e.g., Livonia Prop. Holdings,

 L.L.C. v. 12840-12976 Farmington Rd. Holdings, L.L.C., 717 F. Supp. 2d 724, 735

 (E.D. Mich. May 13, 2010) (the assignment’s validity “does not effect [sic] whether




                                            14
Case 2:20-cv-00583-JLB-NPM Document 29 Filed 03/26/21 Page 15 of 26 PageID 536




 [the defendant] owes its obligations, but only to whom [the defendant] is obligated.”)

 (emphasis in original), aff’d, 399 F. App’x 97 (6th Cir. 2010); 29 Williston on

 Contracts § 74:50 (4th Ed.) (“[T]he debtor has no legal defense [based on invalidity

 of the assignment] . . . for it cannot be assumed that the assignee is desirous of

 avoiding the assignment.”).

       Absent a challenge to the validity of an assignment that, if successful, would

 result in a finding that the assignment was void ab initio, the case law generally

 holds that the defendant cannot raise a validity argument. See Progressive Express

 Ins. Co., 913 So. 2d at 1289 (Davis, J. specially concurring) (stating that a third

 party to the assignment agreement between assignor and the assignee “is not

 entitled to make” the argument that the assignment is invalid). 7

       The only argument Indian Harbor makes that might suggest a noncomplying

 AOB is void as opposed to merely voidable is its argument based on the language of

 subsection (2)(d), which provides that assignments of benefits that do not comply

 with the Act are “invalid and unenforceable,” Fla. Stat. § 627.7152(2)(d). (See Doc.


 7 See also Lewis v. U.S. Bank Nat’l Ass’n, 740 F. App’x 155, 156–57 (9th Cir. 2018)
 (“Lewis lacks standing to challenge the assignments because, at most, his
 challenges would make them voidable.”); Reinagel v. Deutsche Bank Nat’l Tr. Co.,
 735 F.3d 220, 228 (5th Cir. 2013) (holding that, “facially valid assignments cannot
 be challenged for want of authority except by the defrauded assignor”); Livonia
 Prop. Holdings, L.L.C. v. 12840-12976 Farmington Rd. Holdings, L.L.C., 399
 F. App’x 97, 102 (6th Cir. 2010) (“[T]here is ample authority to support the
 proposition that a litigant who is not a party to an assignment lacks standing to
 challenge that assignment.”) (internal quotation marks omitted); Pratap v. Wells
 Fargo Bank, N.A., 63 F. Supp. 3d 1101, 1110 (N.D. Cal. 2014) (holding that a
 nonparty “lack[s] standing to challenge voidable assignments; only the parties to
 the assignments may seek to avoid such assignments”) (citation and quotation
 omitted).



                                            15
Case 2:20-cv-00583-JLB-NPM Document 29 Filed 03/26/21 Page 16 of 26 PageID 537




 20 at 7.) Indian Harbor asserts—without support or analysis—that this statutory

 language means that a noncomplying assignment “is automatically deemed invalid

 by operation of law.” (Id. at 7 (emphasis in original).) But whether that is in fact

 the case is not plainly obvious. See, e.g., 5 WILLISTON ON CONTRACTS § 12:4 (4th ed.)

 (“Statutes may and sometimes do make bargains absolutely void, but even though a

 statute states in its terms that a particular bargain is ‘void,’ this has often been

 held to mean ‘voidable.’). 8 Section 2(d) does not use the word “void”; it states

 noncomplying AOBs are “invalid and unenforceable.” This language does not

 clearly and unambiguously mean that Indian Harbor, as the debtor, may assert

 invalidity and unenforceability as a defense to an action on the underlying

 insurance policy.

       To begin with, the meaning of “unenforceable” is not the same as the word

 “void.” To be declared unenforceable, there normally would have to be an attempt

 at enforcement first. And the law clearly would not allow Indian Harbor, as a

 nonparty to the AOB, to “enforce” it. See Gallagher v. Dupont, 918 So. 2d 342, 347



 8This is particularly true where the alleged defect, as here, relates to a failure to
 comply with a statutory requirement going to the formation of the contract rather
 than a contract that seeks to accomplish a purpose or contains rights or obligations
 that are contrary to statutory law. Compare Lugassy v. Indep. Fire Ins. Co., 636 So.
 2d 1332, 1335 (Fla. 1994) (where an entity “was neither a party to the contract nor a
 third-party beneficiary, [ ] it cannot argue that there was lack of consideration” for
 that contract); Davenport & Co. v. Spieker, 197 Cal. App. 3d 566, 242 Cal. Rptr.922
 (1988) (oral contract for home improvement held not “automatically void” even
 though a state statute required such agreements to be in writing), with Gables Ins.
 Recovery, Inc. v. Citizens Prop. Ins. Corp., 261 So. 3d 613 (Fla. 3rd DCA 2018)
 (assignment permitting recovery of public adjuster fee in excess of what was
 permitted by state statute held void).



                                            16
Case 2:20-cv-00583-JLB-NPM Document 29 Filed 03/26/21 Page 17 of 26 PageID 538




 (Fla. 5th DCA 2005) (“A person not a party to nor in privity with a contract has no

 right to enforce it.”). If Indian Harbor cannot enforce the AOB, it would seem to

 follow that it also cannot seek to declare it “unenforceable.” Moreover, since the

 statute refers to a noncomplying AOB as “invalid and unenforceable,” it appears the

 Legislature intended the word “invalid” to mean the same thing as the word

 “unenforceable,” so that, if “unenforceable” is not the equivalent of “void” then

 neither is “invalid.”

        Even if the statutory terms “invalid and unenforceable” could mean “void,”

 they could also mean voidable. So the question of whether a noncomplying AOB is

 void or merely voidable cannot be answered merely by referring without further

 analysis to the statutory language “invalid and unenforceable.” Typically, in

 determining whether a contract is void or merely voidable, courts will “begin[ ] with

 the presumption that contracts are voidable unless they clearly violate public

 policy.” New Testament Baptist Church Inc. v. State, Dep’t of Transp., 993 So. 2d

 112, 116 (Fla. 4th DCA 2008) (citing Ockey v. Lehmer, 189 P.3d 51 (Utah 2008)).

                 In general, the difference between void and voidable
                 contracts is whether they offend public policy. Contracts
                 that offend an individual, such as those arising from
                 fraud, misrepresentation, or mistake, are voidable. Only
                 contracts that offend public policy or harm the public are
                 void ab initio.

 Id. (quoting Ockey, 189 P.3d at 56-57, and also citing BLACK’S LAW DICTIONARY 1604

 (8th ed. 2004) (“A contract is void ab initio if it seriously offends law or public policy,

 in contrast to a contract that is merely voidable at the election of one party to the

 contract.”)).




                                             17
Case 2:20-cv-00583-JLB-NPM Document 29 Filed 03/26/21 Page 18 of 26 PageID 539




       Indian Harbor argues that the purpose of the written estimate requirement

 in subsection 2(a)(4) “is to provide full disclosure to an insured at the time the

 insured assigns his/her post-loss benefits to an assignee, including a disclosure of

 the services that are to be provided by the assignee.” (Doc. 6 at 4.) In other words,

 by Indian Harbor’s own admission, the purpose of the requirement at issue here

 appears to be to protect the rights of one party, namely, the policyholder who

 assigned its right to recover under the policy against the insurance company. That

 conclusion would result in a finding that a non-complying AOB is merely voidable.

 See, e.g., Wilson v. HSBC Mort. Servs., Inc., 744 F.3d 1, 9 (1st Cir. 2014)

 (“‘[V]oidable’ refers to a contract or agreement that is injurious to the rights of one

 party, which he may avoid at his election. Thus, while the party injured by a

 voidable contract has the option of avoiding its obligations, it may choose instead to

 ratify the agreement and hold the other party to it.”) (internal quotation marks and

 citations omitted).

       Indian Harbor argues separately (and without any supporting citations) that

 the purpose of the Act was “to address rampant litigation stemming from

 assignment of benefits agreements.” (Doc. 6 at 3.) Parts of the Act certainly protect

 the interests of insurance companies vis a vis service providers/assignees. But

 other parts—and, in particular, the formation requirements in subsection 2 for

 creating an enforceable assignment of benefits—appear to protect the interests of

 policyholders/assignors vis a vis service providers/assignees. Indian Harbor

 exclaims (somewhat hyperbolically): “[H]olding that an insurance carrier could not




                                            18
Case 2:20-cv-00583-JLB-NPM Document 29 Filed 03/26/21 Page 19 of 26 PageID 540




 ask the court to hold that an AOB is invalid due to noncompliance with the

 statutory requirements would render [section] 627.7152, Florida Statutes, useless,

 as it is the insurance carriers against whom lawsuits are brought by the assignees.”

 (Doc. 20 at 7-8.) A holding in this case regarding the validity the AOB under

 subsection 2(a)(4), however, would have no bearing on other parts of the Act that

 directly address rights of insurance companies vis a vis assignees pertaining to

 matters other than issues related to the formation of the assignment. The Act as a

 whole, therefore, would not be rendered “useless,” even if the Act were deemed to

 have been enacted solely for the benefit of insurance companies.

       But in any event, Indian Harbor has provided no authority for its assertion

 that the Act should be viewed solely from the perspective of the insurer’s interests.

 It is quite possible the Florida Legislature, in regulating post-loss assignees of

 benefits under an insurance policy, had the interests of both insureds and insurers

 in mind (as Indian Harbor itself argues in its brief (Doc. 6 at 4)). 9 Therefore, it is

 not illogical to conclude that subsection 2(a)(4) was intended to provide a basis for

 policyholders to challenge AOBs, not to provide a basis for insurance companies to

 avoid suits brought pursuant to AOBs. 10


 9Policy arguments raising both the interests of insureds (favoring fewer restrictions
 on assignability) as well as the interests of insurers (favoring greater restrictions on
 assignability) were before the Florida Legislature in its consideration of the Act.
 See Sec. First Ins. Co. v. Fla. Office of Ins. Reg., 232 So. 3d 1157, 1160 (Fla. 5th
 DCA 2017).
 10For example, subsection 2(a)(2) provides that an assignment must “[c]ontain a
 provision that allows the assignor to rescind the assignment agreement.” Fla. Stat.
 § 627.7152(2)(a)(2) (emphasis added). By its terms, this provision was intended to
 be enforced against the assignee by the insured, not by the insurer. By contrast, the


                                             19
Case 2:20-cv-00583-JLB-NPM Document 29 Filed 03/26/21 Page 20 of 26 PageID 541




       All this is to say that, whether an assignment of benefits is void ab initio if it

 does not comply with subsection 2(a)(4) of the Act requires legal argument beyond

 that which has been provided by the parties in the present briefing. 11 While Indian

 Harbor may be correct that the Florida Legislature intended that insurers could

 raise the validity issue in suits brought by assignees of insureds, the Court is not

 prepared at this time to rule in favor of Indian Harbor on that public policy question

 when there is “over a century” of case law “from state and federal courts around the

 country” that holds “a litigant who is not a party to an assignment lacks standing to

 challenge that assignment.” Livonia Prop. Holdings, 717 F. Supp. 2d at 736-37

 (citing cases). Should Indian Harbor wish to present argument or evidence on this

 issue at some later point in these proceedings (such as in a motion for summary

 judgment), it is certainly free to do so. At present, the record is insufficient for this

 Court to resolve the legal question raised by Indian Harbor’s argument, and so the

 Court cannot grant the motion to dismiss on this basis.




 only portion of subsection 2 expressly noting an insurance company’s “rights” is the
 requirement that the assignee provide the insurance company a copy of the
 assignment within a certain time frame and in a certain manner. See id.
 § 627.7152(2)(a)(3).
 11Indian Harbor cites a state trial court case that ruled in favor of an insurance
 company’s challenge to an assignment of benefits for failing to comply with the
 written estimate requirement of subsection 2(a)(4). See Apex Roofing &
 Restoration, LLC v. Sec. First Ins. Co., 2020 WL 4726815 (Fla. Cir. Ct. Aug. 11,
 2020). But based on its citation without discussion of Progressive Express
 Insurance, the decision assumed the AOB was automatically void from its inception
 due to noncompliance with subsection 2(a)(4), without any discussion or analysis of
 the legal principles in this order.



                                             20
Case 2:20-cv-00583-JLB-NPM Document 29 Filed 03/26/21 Page 21 of 26 PageID 542




       C.     WHETHER THE AOB COMPLIES WITH SUBSECTION (2)(a)(4)

       In addition to the above, SFR Services argues that the AOB in any event

 satisfies the requirements of subsection 2(a)(4). SFR Services attaches to its

 response to Indian Harbor’s motion to dismiss a copy of an email, which it

 represents was sent to a claims representative for Indian Harbor on September 5,

 2019. The email attached the following documentation:

              a.     Executed Assignment of Insurance Benefits;
              b.     Signed W9 for SFR Services;
              c.     Brochure from the Florida Department of Financial
                     Services regarding AOB contracts);
              d.     Insurer’s duties under Section 627.7013(5)(a), Fla.
                     Stat.;
              e.     Written, itemized, per-unit cost estimate of the
                     services to be performed; and
              f.     Photos of the damage.

 (Doc. 13 at 4.) SFR Services also attaches to its response a copy of item e, the

 “written, itemized, per-unit cost estimate of the services to be performed. It

 explains that the estimate was prepared using the Xactimate platform, which is the

 industry standard in estimating insurance claims throughout the country. (Id.)

 The estimate is about nine pages long and include sketches of the applicable

 buildings. (Doc. 13-2.) SFR Services asserts it “is nonsense” to interpret the Act to

 require the actual AOB itself include within its pages the detailed line-item

 estimate that is generated by the Xactimate estimating platform. (Doc. 13 at 6.)

 According to SFR Services, “by submitting its AOB to Indian Harbor simultaneously




                                           21
Case 2:20-cv-00583-JLB-NPM Document 29 Filed 03/26/21 Page 22 of 26 PageID 543




 with its “written, itemized, per-unit cost estimate of the services to be performed,” it

 has complied “with the intent of and the plain language of” subsection 2(a)(4). (Id.)

       In response, Indian Harbor argues that the Court should not consider the

 attachments to SFR Services’s response brief because they are outside the four

 corners of the Complaint. (Doc. 20 at 5.) Indian Harbor itself argues, however, that

 the alleged invalidity of the AOB is an affirmative defense. See Doc. 6 at 3 (stating

 that “a complaint may be dismissed under Rule 12(b)(6) when its own allegations

 indicate the existence of an affirmative defense, so long as it clearly appears on the

 face of the complaint.” (quoting inter alia Quiller v. Barclays Am./Credit, 727 F.2d

 1067, 1069 (11th Cir. 1984))). SFR Services was not required to anticipate and

 negate Indian Harbor’s affirmative defense in its Complaint. See Sec’y of Lab. v.

 Labbe, 319 F. App’x 761, 764 (11th Cir. 2008) (citing La Grasta v. First Union Sec.,

 Inc., 358 F.3d 840, 845 (11th Cir. 2004)). SFR Services refers to documents outside

 the Complaint only to rebut Indian Harbor’s affirmative defense. The Court can

 take judicial notice of the existence of these documents 12 for purposes of deciding

 the legal question of whether those documents raise a possible basis for refuting

 Indian Harbor’s assertion that the AOB is invalid. 13


 12Indian Harbor does not dispute that it received an email with an estimate
 attached, but it does dispute that the estimate it received was the same one
 attached to SFR Services’s response brief. (Doc. 20 at 5 n.3.) The Court does not
 need to resolve that issue as the only pertinent question at this point is whether
 SFR Services included an estimate with the AOB, which apparently is not disputed
 by Indian Harbor.
 13If the Court were to grant Indian Harbor’s motion to dismiss because the
 documents are not part of the Complaint, it would have to then permit SFR Services
 to amend the Complaint for the purpose of attaching those documents. See Fed. R.


                                            22
Case 2:20-cv-00583-JLB-NPM Document 29 Filed 03/26/21 Page 23 of 26 PageID 544




       Aside from asserting a procedural bar to the Court’s consideration of the

 documents attached to SFR Services’s response brief, Indian Harbor also argues

 that subsection 2(a)(4) requires by its plain language that the “estimate be

 contained within the AOB itself.” (Doc. 20. at 5-6 (emphasis in original).) But

 Indian Harbor re-writes the statutory language, which actually says only that the

 AOB must “contain a written, itemized” estimate. The word “contain” can mean,

 consistent with Indian Harbor’s argument, “to hold or include within its volume or

 area.” https://www. dictionary.com/browse/contain. But it also can mean “to have

 as contents or constituent parts, comprise; include.” Id.

       Under the contemporaneous instrument rule,” “two or more documents

 executed by the same parties, at or near the same time, concerning the same

 transaction or subject matter are generally construed together as a single contract.”

 Wilson v. Terwillinger, 140 So. 3d 1122, 1124 (Fla. 5th DCA 2014). Indian Harbor

 points out SFR Services has shown only that the Xactimate estimate was provided

 to Indian Harbor at the same time as the AOB was executed; it has not shown

 whether it was provided to Fairway Villas at the same time. (Doc. 20 at 6.) But

 again, SFR Services is not required to anticipate Indian Harbor’s affirmative

 defense in the Complaint. The question is whether Indian Harbor has shown that

 the affirmative defense of invalidity is apparent on the face of the AOB itself. If the

 statute is construed to allow consideration of a simultaneously executed document


 Civ. P. 15(a) (amendments to pleadings are to be freely given). It would be a
 pointless exercise to dismiss now only to be faced with the very same issue on a
 motion to dismiss an amended complaint with the documents in question attached.



                                           23
Case 2:20-cv-00583-JLB-NPM Document 29 Filed 03/26/21 Page 24 of 26 PageID 545




 not contained “within” the AOB itself, then the AOB by itself does not irrefutably

 establish the existence of the affirmative defense.

       The question then is whether it is plausible that the statute permits

 consideration of a separate document from the AOB itself but provided

 simultaneous with the AOB such that it can be considered part of that contract. On

 the one hand, the language of the statute does suggest that the written estimate be

 actually included within the four corners of the AOB itself. On the other hand, it

 would seem odd to require the Xactimate estimate be reproduced as part of the legal

 document of assignment. Since the parties’ briefing provides only a superficial

 discussion of this issue of statutory interpretation, the Court declines to rule on it at

 this time.

       D.     WHETHER THE COMPLAINT IS SUBJECT TO DISMISSAL WITH
              PREJUDICE IF THE AOB DOES NOT COMPLY WITH SUBSECTION
              2(a)(4)

       Finally, SFR Services argues that, if the Court concludes (1) the Act applies,

 (2) Indian Harbor can challenge the validity of the AOB, and (3) the AOB violates

 subsection 2(a)(4), then the remedy is to substitute either a conforming AOB or else

 Fairway Villas as the plaintiff. (Doc. 13 at 7.) Indian Harbor argues, based on

 Progressive Express Insurance, that no form of substitution would be valid, because

 SFR Services lacked standing from the inception of the case. (Doc. 6 at 5.)

       Indian Harbor’s argument presumes that a nonconforming AOB would be

 void ab initio. In other words, its argument treats the question of SFR Services’s

 “standing” as if it implicates Article III jurisdictional standing. But the issue of




                                            24
Case 2:20-cv-00583-JLB-NPM Document 29 Filed 03/26/21 Page 25 of 26 PageID 546




 whether the AOB is valid is a merits question of contractual standing, not Article

 III standing. See, e.g., Perry v. Thomas, 482 U.S. 483, 492 (1987) (holding that the

 question of whether the elements of a breach of contract claim are satisfied—

 including the question of whether the contract exists—goes to the merits, not to a

 court’s power to resolve the controversy); see also SM Kids, LLC v. Google LLC, 963

 F.3d 206, 212 (2d Cir. 2020) (stating that a litigant’s “threshold” argument that an

 assignment is not valid does not call into question the “justiciability of the dispute”

 but rather raises the issue of whether the plaintiff states a claim for relief). 14

        Given that the “standing” issue raised by Indian Harbor here is not an Article

 III jurisdictional issue, declaring the AOB invalid and unenforceable would suggest

 that the cause of action against Indian Harbor would in fact belong to Fairway

 Villas, and that Fairway Villas could thereafter be substituted under Federal Rule

 of Civil Procedure 17(a)(3). 15 But the Court need not resolve this issue at this time.

 If the AOB is declared unenforceable and invalid at some point later in these

 proceedings, the parties can address the proper remedy with briefing that discusses




 14Indian Harbor appears to recognize as much, since it filed a motion to dismiss for
 failure to state a claim under Rule 12(b)(6) rather than a motion to dismiss for lack
 of subject matter jurisdiction under Rule 12(b)(1).
 15In Progressive Express Insurance, on which Indian Harbor relies, the remedy
 rejected by the court was the execution of the assignment to thereby confer standing
 on the assignee after the lawsuit was filed. If, when suit was filed, SFR Services
 had a contractual right to sue due to an executed AOB, but then later lost that right
 as the result of a court ruling that the AOB was invalid, that loss appears to raise a
 real-party-in-interest problem, not a “standing” problem.



                                             25
Case 2:20-cv-00583-JLB-NPM Document 29 Filed 03/26/21 Page 26 of 26 PageID 547




 the pertinent legal rules and authority in greater depth than they have in the

 current briefing.

                                       CONCLUSION

       For the foregoing reasons, Indian Harbor’s Motion to Dismiss (Doc. 6) is

 DENIED.

       ORDERED in Fort Myers, Florida this 26th day of March 2021.




                                          26
